Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549  FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF SECURITIES EXCHANGE ACT OF 1934 FOR THE SECOND QUARTER ENDED ON JANUARY 31, 2010 OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-32505 L & L ENERGY, INC. (Exact name of small Business Issuer as specified in its charter) NEVADA 91-2103949 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 130 Andover Park East, Suite 101, Seattle, WA 98188 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (206) 264-8065 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of March 17, 2010, there were 27,475,492 shares of common stock outstanding, with par value of $0.001. 1 L & L ENERGY, INC. Form 10-Q Quarterly Report Table of Contents Page PART I  FINANCIAL INFORMATION Item 1. Financial Statements - Unaudited Condensed Consolidated Balance Sheets As of January 31, 2010 (Unaudited) and April 30, 2009 3 Condensed Consolidated Statements of Income and Comprehensive Income For the Three and Nine Months Ended January 31, 2010 and 2009 (Unaudited) 4 Condensed Consolidated Statements of Cash Flow For the Three and Nine Months Ended January 31, 2010 and 2009 (Unaudited) 5 Notes to the Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures about Market Risk 39 Item 4. Controls and Procedures 40 PART II  OTHER INFORMATION Item 1. Legal Proceedings 41 Item 1A. Risk Factors 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 45 Item 3. Defaults upon Senior Securities 45 Item 4. Submission of Matters to a Vote of Security Holders 46 Item 5. Other Information 46 Item 6. Exhibits 46 Signatures 46 Index to Exhibits 47 When we use the terms "we," "us," "our," "L & L" and "the Company," we mean L & L ENERGY, INC., a Nevada corporation, and its subsidiaries. This report contains forward-looking statements that involve risks and uncertainties. Please see the sections entitled "Forward-Looking Statements" and "Risk Factors" below for important information to consider when evaluating such statements. 2 PART I  FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) L & L ENERGY, INC. CONDENSED CONSOLIDATED BALANCE SHEETS JANUARY 31, 2010 and APRIL 30, 2009 (UNAUDITED) January 31, 2010 April 30, 2009 ASSETS CURRENT ASSETS: Cash and cash equivalents $15,204,321 $5,098,711 Accounts receivable 18,863,097 16,906,010 Prepaid and other current assets 8,882,608 3,611,371 Other Receivables 634,426 9,360,881 Inventories 5,973,640 1,524,493 Loan from business associates - 5,983,636 Total current assets 49,558,092 42,485,102 Property, plant, equipment, and mine development, net 43,810,748 11,111,267 Asset retirement costs, net 8,368,961 - Intangible assets, net 2,061,337 - Minority interest held in a subsidiary disposed of - 573,677 Related party notes receivable 7,602,319 - Deferred tax assets 105,175 105,329 Total non-current assets 61,948,540 11,790,273 TOTAL ASSETS $111,506,632 $54,275,375 LIABILITIES AND EQUITY CURRENT LIABILITIES: Accounts payable $1,733,193 $4,930,866 Accrued and other liabilities 756,474 953,395 Other payables 6,128,253 3,000,000 Taxes payable 7,802,895 6,014,922 Customer deposits 4,155,232 300,435 Bank loans 1,742,313 - Due to shareholder - 910,791 Total current liabilities 22,318,360 16,110,409 LONG-TERM LIABILITIES Long-term bank loans 4,146,950 - Long-term payables 3,392,235 3,000,000 Asset retirement obligation 8,406,296 - Total long-term liabilities 15,945,481 3,000,000 Total Liabilities 38,263,841 19,110,409 Commitments and contingencies EQUITY: STOCKHOLDERS' EQUITY: Preferred stock, no par value, 2,500,000 shares authorized, none issued and outstanding - - Common stock, $0.001 par value, 120,000,000 shares authorized: 27,475,492 and 21,202,200 shares issued for January 31, 2010 and April 30, 2009, respectively 27,476 21,201 Paid-in Capital 36,054,613 9,604,694 Service cost being amortized (5,612,576) - 3 Deferred stock compensation (36,667) (63,667) Accumulated other comprehensive income 629,955 669,913 Retained Earnings 31,399,873 12,200,838 Total stockholders' equity 62,462,674 22,432,979 Non-controlling interest 10,780,117 12,731,987 Total Equity 73,242,791 35,164,966 TOTAL LIABILITIES AND EQUITY $111,506,632 $54,275,375 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements L & L ENERGY, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME THREE MONTHS AND NINE MONTHS ENDED JANUARY 31, 2 (UNAUDITED) For the Three Months For the Nine Months Ended January 31 Ended January 31 2010 2009 2010 2009 NET REVENUES $37,956,263 $9,989,470 $75,183,989 $30,900,400 COST OF REVENUES 21,908,104 4,321,136 40,402,155 13,787,078 GROSS PROFIT 16,048,159 5,668,334 34,781,834 17,113,322 OPERATING COSTS AND EXPENSES: Salaries and wages 703,580 937,012 2,624,145 1,811,398 Selling, general and administrative expenses 2,282,464 572,288 5,039,388 1,898,915 Total operating expenses 2,986,044 1,509,300 7,663,533 3,710,313 INCOME FROM OPERATIONS 13,062,115 4,159,034 27,118,301 13,403,009 OTHER EXPENSES (INCOME): Interest expense 60,672 344,739 93,974 439,960 Other expenses (income), net (12,907) (87,719) (641,962) (2,717) Total other expenses (income) 47,765 257,020 (547,988) 437,243 INCOME FROM CONTINUED OPERATIONS BEFORE PROVISION FOR INCOME TAXES, DISCONTINUED OPERATIONS AND NON-CONTROLLING INTEREST 13,014,350 3,902,014 27,666,289 12,965,766 LESS PROVISION FOR INCOME TAXES 1,924,006 260,882 3,091,404 833,039 INCOME FROM CONTINUED OPERATIONS BEFORE DISCONTINUED OPERATIONS AND NON- CONTROLLING INTEREST 11,090,344 3,641,132 24,574,885 12,132,727 NET INCOME FROM DISCONTINUED OPERATIONS - 76,082 - 145,220 LOSS ON DISPOSAL (382,961) (382,961) DISCONTINUED OPERATIONS, Net of tax - (306,879) - (237,741) NET INCOME 11,090,344 3,334,253 24,574,885 11,894,986 LESS NET INCOME ATTRIBUTABLE TO NON- CONTROLLING INTERESTS 1,532,219 1,565,812 5,375,850 5,192,309 NET INCOME ATTRIBUTABLE TO THE COMPANY 9,558,125 1,768,441 19,199,035 6,702,677 OTHER COMPREHENSIVE INCOME: Foreign currency translation income (loss) 1,853 (434) (39,958) 569,810 COMPREHENSIVE INCOME $9,559,978 $1,768,007 $19,159,077 $7,272,487 INCOME PER COMMON SHARE  basic from continued operation INCOME PER COMMON SHARE  basic from discontinued 4 operation INCOME PER COMMON SHARE  basic INCOME PER COMMON SHARE  diluted from continued operation INCOME PER COMMON SHARE  diluted from discontinued operation INCOME PER COMMON SHARE  diluted WEIGHTED AVERAGE COMMON SHARES OUTSTANDING  basic WEIGHTED AVERAGE COMMON SHARES OUTSTANDING  diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements L & L ENERGY, INC. CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS NINE MONTHS ENDED JANUARY 31, 2 (Unaudited) 2010 2009 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $24,574,885 $11,894,986 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 2,057,388 239,185 Amortization for deferred compensation 27,000 31,500 Amortization of service costs 977,557 - Gain on reduction of debt (528,697) - Decrease in asset retirement costs (836,749) - Loss on discontinued operations - (237,741) Changes in assets and liabilities, net of businesses acquisition: Accounts receivable (719,059) (13,472,544) Inventories (3,234,993) (430,177) Prepaid and other current assets (4,516,952) (11,406,925) Other receivable 2,329,503 - KMC mining right - (355,603) Accounts payable and other payable (6,896,981) 6,732,382 Customer deposit 2,165,972 4,198,430 Accrued and other liabilities (196,921) 2,019,709 Taxes payable 1,117,048 (549,686) Cash provided by operating activities of discontinued operation, net - 12,029,379 Net cash provided by operating activities 16,319,001 10,692,895 CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition of property and equipment (18,233,929) (4,478,841) Acquisition of intangible assets - (2,500,000) Acquisition of businesses, net of cash acquired (4,554,748) - Increase in investments 573,677 (164,945) Cash provided by investing activities of discontinued operation, net - 3,737,104 Net cash used in investing activities (22,215,000) (3,406,682) CASH FLOWS FROM FINANCING ACTIVITIES: 5 Loan to associates 5,983,636 - Payments of debt (439,239) - Payment to shareholder (910,791) - Proceeds from long-term payable - 3,000,000 Additional purchase of noncontrolling interest (427,437) Change in noncontrolling interest due to acquisition - (1,395,259) Net borrowing on bank line of credit - 396,199 Warrants converted to common stock 2,598,000 - Proceeds from issuance of common stock 9,159,996 (330,923) Cash (used in) financing activities of discontinued operation - (2,274,430) Net cash provided by(used in)financing activities 15,964,165 (604,413) Effect of exchange rate changes on cash and cash equivalents 37,444 569,810 INCREASE IN CASH AND CASH EQUIVALENTS 10,105,610 7,251,610 CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 5,098,711 948,210 CASH AND CASH EQUIVALENTS, END OF PERIOD $15,204,321 $8,199,820 SUPPLEMENTAL NON CASH FLOW INFORMATION: INTEREST PAID $344,739 $344,739 INCOME TAX PAID $1,303,428 $2,501,132 NON-CASH INVESTING AND FINANCING ACTIVITY: The Company issued 400,000 shares to acquire 60% interest in L&L Coal Partners $1,600,000 In connection with the purchase of businesses, liabilities were assumed as follows (see Note 3): Fair value of net assets acquired, net of cash of $1,795,032 $22,106,602 Net cash used in acquisition of businesses (4,554,748) Notes payable to sellers (3,977,886) Fair value of noncontrolling interest (995,305) Liabilities assumed $12,578,663 During the nine month period ended January 31, 2010, the Company obtained additional ownership from noncontrolling interest holders, and the Company reduced noncontrolling interest by $8,108,065 with an increase to paid-in-capital. The accompanying notes are an integral part of these unaudited condensed consolidated financial statements L & L ENERGY, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1. ORGANIZATION AND BASIS OF PRESENTATION L & L ENERGY, INC. (L&L and/or the Company) was incorporated in Nevada, and is headquartered in Seattle, Washington. Effective on January 4, 2010, the State of Nevada approved the Companys name change from L&L International Holdings, Inc. to L & L Energy, Inc. The Company is a coal (energy) company, started its operations in 1995. Coal sales are made entirely in China, from coal mining, clean coal washing, coking and coal wholesales operations. At the present time, the Company conducts its coal (energy) operations in Yunnan and Guizhou provinces, southwest China. As of January 31, 2010, L&L has four subsidiaries; KMC which has coal wholesale operations and Ping Yi Coal Mine (mining operations PYC), 2 coal mining operations (DaPuAn Mine and SuTsong Mine) including DaPuAns coal washing operations (the 2 Mines or LLC) ,the Hon Shen Coal Co. Ltd.(coal washing operation and coking operation) (HSC), and L&L Yunnan Tianneng Industry Co. Ltd. (including Hong Xing coal washing and ZoneLin coking operations) (TNI). The majority controlling interest (65%) of HSCs new coal washing facility was acquired for 10 million RMB (equivalent to $1,464,129) on July 16, 2009. L&L increased its equity 6 ownership interest in Hon Shen's coal washing facilities from a 65% equity ownership interest to a 93% equity ownership interest on October 23, 2009. In addition, L&L owns 93% equity interest in Hon Shen's coking facilities, thus reaching an overall 93% ownership of both Hon Shen's coal washing and coking operations. On August 1, 2009, the Company increased its ownership of the 2 coal mining operations (the 2 Mines), from 60% to 80% with no consideration given by the Company to the noncontrolling interest holders. KMC acquired 100% equity of PYC on January 18, 2010 with an effective acquisition date of November 1, 2009 for $3,955,041. L&L formed a new subsidiary TNI in the Yunnan province, China, which owns 98% of controlling interest of TNI. Through TNI, L&L acquired 100% equity of ZoneLin Coal Coking Factory in China (ZoneLin) on February 3, 2010 with an effective acquisition date of November 1, 2009; and acquired 100% equity of SeZone County Hong Xing Coal Washing Factory (Hong Xing) on January 1, 2010 with an effective acquisition date of November 30, 2009. The Company disposed of its majority interest of LEK air-compressor operations in January of 2009. NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The interim financial information - The condensed consolidated interim financial statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the Untied States of America have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading. The results of operations for the three and nine month periods ended January 31, 2010 and 2009 may not necessarily be indicative of the results of operations which might be expected for the entire year. These statements reflect all adjustments, consisting of normal recurring adjustments, which, in the opinion of management, are necessary for fair presentation of the information contained therein. Prior period figures have been reclassified, wherever necessary, to conform to current presentation. It is suggested that these financial statements should be read in conjunction with the Company's financial statements and notes thereto included in the Company's audited financial statements on Form 10-K for the fiscal year ended April 30, 2009. Principles of Consolidation  The fully consolidated financial statements include the accounts of the Company, and its 100% ownership of KMC subsidiary including coal wholesale and PYC coal mine, 80% of operations of LLC 2 Mines including both coal mining and coal washing, and 93% of HSC, and 98% of TNI (coal washing and coking operations). All significant inter-company accounts and transactions are eliminated. Cash and Cash Equivalents  The Company considers all highly liquid investments with a maturity of three months or less from the date of purchase to be cash equivalents. Cash and cash equivalent consist of cash on deposit with banks and cash on hand. Revenue Recognition  The Companys revenue recognition policies are in compliance with ASC 605, which stipulates recognition of revenue when a formal arrangement exists, the price is fixed or determinable, the delivery to the customers site is completed, no other significant obligations of the Company exist and collectability is reasonably assured. Payments received before all of the relevant criteria for revenue recognition are satisfied are recorded as advances from customers. When the Company purchases coal from other mining companies, the customers pick up the coal directly from those mine premises or the coal is shipped directly from other coal mining companies. Purchases and shipments of the coal from other mining companies are arranged at the same time. Revenue of brokered coal is recognized at the time of delivery. Accounts receivable  The Companys policy is to maintain reserves for potential credit losses on accounts receivable. Management reviews the composition of accounts receivable and analyzes historical bad debts, customer concentrations, customer credit worthiness, current economic trends and changes in customer payment patterns to evaluate the adequacy of these reserves. 7 Inventories  Inventories are stated at the lower of cost and net realizable value, as determined on moving average basis. Use of Estimates  The preparation of financial statements, in conformity with accounting principles generally accepted in the United States of America, requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Based on our past experience, these estimates are reasonably accurate, have not been changed, and these estimates are reasonably not likely to be changed in the future. Actual results could differ from those estimates. Prior amounts have been updated from those presented in previously filed Forms 10-Q to reflect implementation of ASC 810-10), Noncontrolling Interests in Consolidated Financial Statements. Foreign currency translation - The Companys foreign subsidiaries maintain their financial statements in the local currency which has been determined to be the functional currency. Substantially all overseas operations are conducted in China, using the functional currency Renminbi (RMB). Assets and liabilities denominated in foreign currencies are translated into U.S. Dollars at the rates in effect at the balance sheet date. Revenues and expenses are translated at average rates for the year. Related translation adjustments are reported as a separate component of stockholders equity, whereas gains and losses resulting from foreign currency transactions are included in the results of operations. Asset Retirement Cost and Obligation  The Company follows Accounting for Asset Retirement Obligations, codified in FASB ASC Topic 410. This Statement generally requires that the Companys legal obligations associated with the retirement of long-lived assets are recognized at fair value at the time the obligations are incurred. Obligations normally are incurred at the time development of a mine commences for underground mines or construction begins for support facilities and refuse areas. The obligations fair value is determined using discounted cash flow techniques and is accreted over time to its expected settlement value. Upon initial recognition of a liability, a corresponding amount is capitalized as part of the carrying amount of the related long-lived asset. Amortization of the related asset is calculated on a unit-of-production method by amortizing the total cost over the salable reserves determined under Industry Guide 7, multiplied by production during the period. Environmental Costs  The PRC has adopted extensive environmental laws and regulations that affect the operations of the coal mining industry. The outcome of environmental liabilities under proposed or future environmental legislation cannot be reasonably estimated at present, and could be material. Under existing legislation, however, Company management believes that there are no probable liabilities that will have a material adverse effect on the financial position of the Company. Property, Plant, Equipment, and Mine Development  Property, plant equipment and Mine Development are stated at cost, less accumulated depreciation. Costs of mine development, expansion of the capacity of or extending the life of our mine are capitalized and principally amortized using the units-of-production method over the actual tons of coals produced directly benefiting from the capital expenditure. Mobile mining equipment and other fixed assets are stated at cost and depreciated on a straight-line basis over the estimated useful lives ranging from 10 to 12.5 years. Leasehold improvements are amortized over their estimated useful lives or the term of the lease, whichever is shorter. Major repairs and betterments that significantly extend original useful lives or improve productivity are capitalized and depreciated over the period benefited. Maintenance and repairs are generally expensed as incurred. When property and equipment are retired or otherwise disposed of, the related cost and accumulated depreciation are removed from the respective accounts, and any gain or loss is included in operations. The estimated useful lives for each category of the fixed assets are as follows: Building, Mining Structure and Plant 25 Years Motor Vehicles and Equipment 5 Years Machinery 10-12.5 Years Building, mining structure, and plant is related to our coal mining related operations. The mining structure includes the main and auxiliary mine shafts, underground tunnels, and other integrant mining infrastructure. Depreciation for the mine shafts is provided to write off the cost of the mining structure using the units of production method based on salable reserves determined under Industry Guide 7. 8 Based on updated geological reports and new estimated production volume, the estimated useful life of mining structures ranges from 20 to 25 years. Impairment of Long-Lived Assets  Long-lived assets, which include property and equipment and intangible assets, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of long-lived assets to be held and used is measured by a comparison of the carrying amount of an asset to the estimated undiscounted future cash flows expected to be generated by the asset. If the carrying amount of an asset exceeds its estimated undiscounted future cash flows, an impairment charge is recognized by the amount by which the carrying amount of the asset exceeds the fair value of the assets. Fair value is generally determined using the assets expected future discounted cash flows or market value, if readily determinable. Based on its review, the Company believes that, as of January 31, 2010 and 2009, there were no impairments of its long-lived assets. Monetary Policy  It is L&L general practice to establish an American-China joint venture, when feasible, to ensure the Companys US presence in China. Under the Chinese law, American-China joint venture has little restriction regarding to the ability to transfer retained earning from China to the US, or other countries outside China when tax is fully paid in China. Income Taxes  The Company utilizes Accounting for Income Taxes, which requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the consolidated financial statements or tax returns. Under this method, deferred income taxes are recognized for the tax consequences in future years of differences between the tax bases of assets and liabilities and their financial reporting amounts at each period end based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established, when necessary, to reduce deferred tax assets to the amount expected to be realized. The Company adopted the provisions of Accounting for Uncertainty in Income Taxes. As a result of the implementation of FIN 48, the Company made a comprehensive review of its portfolio of tax positions in accordance with recognition standards established by the accounting standards. The Company recognized no material adjustments to liabilities or stockholders equity. When tax returns are filed, it is highly certain that some positions taken would be sustained upon examination by the taxing authorities, while others are subject to uncertainty about the merits of the position taken or the amount of the position that would be ultimately sustained. The benefit of a tax position is recognized in the financial statements in the period during which, based on all available evidence, management believes it is more likely than not that the position will be sustained upon examination, including the resolution of appeals or litigation processes, if any. Tax positions taken are not offset or aggregated with other positions. Tax positions that meet the more-likely-than-not recognition threshold are measured as the largest amount of tax benefit that is more than 50 percent likely of being realized upon settlement with the applicable taxing authority. The portion of the benefits associated with tax positions taken that exceeds the amount measured as described above is reflected as a liability for unrecognized tax benefits in the accompanying balance sheets along with any associated interest and penalties that would be payable to the taxing authorities upon examination. Interest associated with unrecognized tax benefits are classified as interest expense and penalties are classified in selling, general and administrative expenses in the statements of income. The adoption of this accounting standard did not have a material impact on the Companys financial statements. New accounting pronouncements In April 2009, the FASB issued ASC 320-10-65, Recognition and Presentation of Other-Than-Temporary Impairments. This amends the other-than-temporary impairment guidance in U.S. GAAP for debt securities to make the guidance more operational and to improve the presentation and disclosure of other-than-temporary impairments on debt and equity securities in the financial statements. It does not amend existing recognition and measurement guidance related to other-than-temporary impairments of equity securities. It is effective for interim and annual periods ending after June 15, 2009. The adoption did not have a material impact on the Companys consolidated financial position or results of operations. 9 In April 2009, the FASB issued ASC 820-10-65, Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly. It provides additional guidance for estimating fair value in accordance with ASC 820 when the volume and level of activity for the asset or liability have significantly decreased and includes guidance on identifying circumstances that indicate a transaction is not orderly. This FSP does not change the definition of fair value under ASC 820. The FSP is effective for interim and annual periods ending after June 15, 2009. The adoption did not have a material impact on the Companys consolidated financial position or results of operations. In June 2009, the FASB issued The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles (the Codification). The Codification became the single official source of authoritative, nongovernmental U.S. GAAP. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under federal securities laws are also sources of authoritative U.S. GAAP for SEC registrants. The Codification is effective for financial statements issued for interim and annual periods ending after September 15, 2009. The adoption did not have a material impact on the Companys consolidated financial position or results of operations. In September 2009 the New FASB Accounting Standards Update 2009-08 issued in Earnings Per Share (amendments to Section 260-10-S99). This update includes technical corrections to Topic 260-10-S99 Earnings Per Share, based on EITF Topic D-53, Computation of Earnings Per Share for a Period that includes redemption or an induced conversion of a portion of a class of preferred stock and EITF Topic D-42, The effect of the calculation of Earnings Per Share for the redemption or induced conversion of preferred stock. The Company does not expect the implementation of this statement to have an impact on its results or financial position. ASU No. 2010-06, Fair Value Measurements and Disclosures (Topic 820)Improving Disclosures about Fair Value Measurements (ASU 2010-06) was issued in January 2010. This ASU amends ASC Subtopic 820-10, Fair Value Measurements and DisclosuresOverall, to require new disclosures regarding transfers in and out of Level 1 and Level 2, as well as activity in Level 3, fair value measurements. This ASU also clarifies existing disclosures over the level of disaggregation in which a reporting entity should provide fair value measurement disclosures for each class of assets and liabilities. This ASU further requires additional disclosures about valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements. ASU 2010-06 will be effective for financial statements issued by the Company for interim and annual periods beginning after December 15, 2009, except for disclosures about purchases, sales, issuances, and settlements in the rollforward of activity in Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010. The Company expects to adopt ASU 2010-06 for the quarter ending July 31, 2010 and does not expect the adoption to have a material impact on its consolidated financial statements. NOTE 3. BUSINESS CONBINATIONS The Company owns 100% of KMC which includes coal wholesale and Ping Yi coal mine (PYC), and 80% equity controlling interest of the DaPuAn Coal Mine and SuTsong Mine LLC (the 2 Mines), and HSC (coal washing operation and coking operation) (HSC), and 98% of TNI which includes ZoneLin (coking operation) and HongXing (coal washing operation). On July 16, 2009, the Company acquired 65% equity interest of coal washing facility (a distinctive operation) of HSC in Yunnan Province. On October 23, 2009, L&L increased its equity interest in Hon Shen's coal washing facilities from a 65% to a 93% equity interest. In addition, on October 23, 2009, L&L acquired 93% equity interest in Hon Shen's coking facilities, thus reaching an overall 93% equity interest of HSCs coal washing and coking operations. KMC acquired 100% equity of PYC on January 18, 2010 with an effective acquisition date of November 1, 2009 for $3,955,041. L&L newly formed TNI in Yunnan province, China, and owns 98% of controlling interest. Through TNI, on February 3, 2010, the Company acquired 100% equity of ZoneLin Coal Coking operation in China (ZoneLin) with an effective acquisition date of November 1, 2009; and on January 1, 2010 acquired 100% equity of SeZone County Hong Xing Coal Washing operation (Hong Xing) on January 1, 2010 with an effective acquisition date of November 30, 2009. L&L acquisition of HSCs coal washing was made during the first quarter ended July 31, 2009 as follows: 1. On July 16, 2009 (the Acquisition Date), 65% of HSC equity was acquired by the Company with net assets of $2,248,392. Coal washing is a process of cleaning raw coal by physically crushing coal rocks into fine coal 10 powders, and removing impurities and debris from raw coal. In the washing process, the washed coal is separated into different grades, such as coking coal (provides both carbons and fuel for the making of coke; a critical material for steel production), and the heating/thermal coal (provides calories to fuel the utility/power plants). The purchase of the HSC will add approximately 300,000 tons of fine washed coals capacity each year to the Company. Together with the newly completed coal washing facility built by L&Ls DaPuAn Mine, the Company will produce over 500,000 tons of fine washed coal each year, beginning July 16, 2009. 2. The purchase price of the acquisition contract is 10,000,000 RMB (equivalent to US$1,464,129) with the first cash payment of 1,000,000 RMB (equivalent to US$146,413) made on the contract date of July 16, 2009. The remaining 9,000,000 RMB is to be paid in installments: the first installments of 1,000,000 RMB (equivalent to $146,413) 30 days after signing the contract; the Company paid this amount on August 12, 2009; the second installment of 3,000,000 RMB (equivalent to $439,239) three months after the first installment is made; and the final installment of 5,000,000 RMB (equivalent to $732,064) within one year after signing the contract. 3. The final valuation of net assets is expected to be completed as soon as possible, but no later than one year from the acquisition date. Certain net assets, liabilities assumed and intangible assets are still being finalized. The following table summarizes the preliminary allocation of the purchase price to the fair values of the assets at the date of acquisition: Allocation of purchase price: Fair value of assets $2,545,420 Less: Fair value of liabilities (297,028) Net assets acquired $2,248,392 Non-controlling interest 4. The Pro-Forma Income Statements with acquisition of HSC washing facility. The following un-audited pro forma condensed consolidated financial information for the nine month periods ended January 31, 2010 and 2009, as presented below, reflects the results of operations of the Company assuming the HSC acquisition occurred on May 1, 2009. These pro forma results have been prepared for information purposes only and do not purport to be indicative of what operating results would have been had the acquisition actually taken place on May 1, 2009, and may not be indicative of future operating results. Historical Historical Information of the Pro forma Statement Information of the Acquired Entity of Income for the Company for the nine (HSC) for the nine nine month period month period ended month period ended ended January 31, January 31, 2010 January 31, 2010 2010 Sales $60,761,026 $14,883,958 $75,644,984 Cost of sales (28,017,544) (12,838,608) (40,856,152) Gross profit 32,743,482 2,045,350 34,788,832 Total operating expenses (7,097,392) (600,399) (7,697,791) Income from operations 25,646,090 1,444,951 27,091,041 Other income (expense) 444,465 137,863 582,328 Income from continued operations before tax provision and non- controlling interest 26,090,555 1,582,814 27,673,369 Income tax (2,752,964) (340,210) (3,093,174) Income from continued operations before non-controlling interest 23,337,591 1,242,604 24,580,195 Non-controlling Interest (5,375,850) 0 (5,375,850) Net income $17,961,741 $1,242,604 $19,204,345 11 Historical Historical Information of the Pro forma Statement Information of the Acquired Entity of Income for the Company for the nine (HSC) for the nine nine month period month period ended month period ended ended January 31, January 31, 2009 January 31, 2009 2009 Sales $30,900,400 $ - $30,900,400 Cost of sales (13,787,078) - (13,787,078) Gross profit 17,113,322 - 17,113,322 Total operating expenses (3,710,313) - (3,710,313) Income from operations 13,403,009 - 13,403,009 Other income (expense) (437,243) - (437,243) Income from continued operations before tax provision and non- controlling interest 12,965,766 - 12,965,766 Income tax (833,039) - (833,039) Income from continued operations before non-controlling interest 12,132,727 - 12,132,727 Non-controlling interest (5,192,309) - (5,192,309) Net income from continued operation 6,940,418 - 6,940,418 Net income from discontinued operation (237,741) - (237,741) Net income $6,702,677 $  $6,702,677 See below, for the additional HSC acquisition made by L&L during the quarter ended on October 31, 2009. 1. L&L executed an Acquisition and Capital Increase Agreement (hereinafter the Agreement), effective on October 23, 2009, with Hon Shen Coal Co. Ltd. (HSC), located in Yunnan Province, China. Pursuant to the Agreement L&L will increase its equity interest in HSCs coal washing facility from a 65% equity ownership interest to a 93% equity ownership interest, and acquire additional 93% equity ownership interest in the coking facilities (another distinctive operation of HSC). Thus, L&L reaches an overall 93% ownership in HSCs entire operations of coal, washing and coking operations. 2. On July 30, 2009, L&L acquired a 65% equity ownership interest in Hon Shens coal washing facilities have a combined annual capacity of 300,000 tons between two facilities: a 210,000-ton coal washing plant completed in July 2009 using Dense Medium Separation (DMS) technology, and an existing 90,000-ton plant using jig separation technology with approximately $ 33 million (or RMB 225 million). Hon Shens coking facilities has a production capacity of 150,000 tons with approximately $30 million (or RMB 204 million) in estimated annual revenues. 3. Total registered capital of the HSC is 30 million RMB (or approximately $4.4 million USD). L&L is required to contribute 26,400,000 RMB (approximately $3,865,300 USD) for the overall 93% ownership in HSCs entire operations of both coal washing and coking operations, excluding transaction costs which were expensed as incurred. The amount of $3.86 million shall be paid by L&L in several payments with a commitment that L&L may inject a total of 60 million RMB cash as total investment capital (which can be injected using bank loans or other financing means) into HSC. A first payment of 6 million RMB (approximately $0.88 million USD) was made within 30 days after execution of the Agreement. Of which, L&L has paid 2.6 million RMB (approximately $0.38 million USD) during the second quarter ended October 31, 2009. A second payment of $0.6 million USD was paid during the third quarter ended January 31, 2010. The remaining payment of $2,452,235 is due to HSC within two years after governments approval of the acquisition. The purchase price for the HSC coking operation is 13,477,487 RMB (equivalent to US $1,971,171) as of October 23, 2009. 4. The final valuation of net assets is expected to be completed as soon as possible, but no later than one year from the acquisition date. Certain net assets, assumed liabilities and intangible assets are still being finalized. The following table summarizes the preliminary allocation of the purchase price to the fair values of the net assets at the date of acquisition: 12 Allocation of purchase price: Amount Current assets $542,148 Property, plant and equipment 3,224,822 Intangible assets 557,552 Fair value of assets 4,324,522 Less: Fair value of liabilities 2,204,983 Net assets acquired $2,119,539 Noncontrolling interest $148,368 In accordance with authoritative guidance, the transfer of noncontrolling interest of HSC washing facility from 65% to 93% was accounted as the Company recognized additional capital of approximately $463,000. 5. The Pro-Forma Income Statements with acquisition of HSC The following un-audited pro forma consolidated financial information for the nine month period ended January 31, 2010 and 2009, as presented below, reflects the results of operations of the Company assuming the HSC acquisition occurred on May 1, 2009. These pro forma results have been prepared for information purposes only and do not purport to be indicative of what operating results would have been had the acquisition actually taken place on May 1, 2009, and may not be indicative of future operating results. Historical Pro forma Historical Information of the Statement of Information of the Acquired Entity Income for the Company for the nine (HSC) for the nine nine month period month period ended month period ended ended January 31, January 31, 2010 January 31, 2010 2010 Sales $73,214,492 $2,472,302 $75,686,794 Cost of sales (38,696,813) (2,184,607) (40,881,420) Gross profit 34,517,679 287,695 34,805,374 Total operating expenses (7,574,106) (144,662) (7,718,768) Income from operations 26,943,573 143,033 27,086,606 Other income (expense) 588,948 1,871 590,819 Income from continued operations before tax provision and non- controlling interest 27,532,521 144,904 27,677,425 Income tax (3,057,962) (36,226) (3,094,188) Income from continued operations before non-controlling interest 24,474,559 108,678 24,583,237 Non-controlling Interest (5,375,850) - (5,375,850) Net income $19,098,709 $108,678 $19,207,387 Historical Pro forma Historical Information of the Statement of Information of the Acquired Entity Income for the Company for the nine (HSC) for the nine nine month period month period ended month period ended ended January 31, January 31, 2009 January 31, 2009 2009 Sales $30,900,400 $6,761,002 $37,661,402 Cost of sales (13,787,078) (6,062,848) (19,849,926) Gross profit 17,113,322 698,154 17,811,476 Total operating expenses (3,710,313) (223,892) (3,934,205) Income from operations 13,403,009 474,262 13,877,271 Other income (expense) (437,243) 129,736 (307,507) Income from continued operations before tax provision and non- controlling interest 12,965,766 603,998 13,569,764 Income tax (833,039) (150,999) (984,038) Income from continued operations before non-controlling interest 12,132,727 452,999 12,585,726 13 Non-controlling interest (5,192,309) - (5,192,309) Net income from continued operation 6,940,418 452,999 7,393,417 Net income from discontinued operation (237,741) - (237,741) Net income $6,702,677 $452,999 $7,155,676 KMCs acquisition of Ping Yi Coal Mine (PYC), coal mining was made during the third quarter ended January 31, 2010 as follows: 1. With the effective acquisition date of November 1, 2009, KMC acquired 100% of PYC, the purchase agreement was signed on January 18, 2010, with the effective date of November 1, 2009. PYC, located in Guizhou province, is a profitable, operating coal mine, which has a mining capacity of 150,000 tons annually. It is expected the PYC would generate approximately $15 Million USD revenue per year, using $100 per ton coal price as a basis. 2. The purchase price of the acquisition contract is 27,042,593 RMB (equivalent to US$3,955,041) with the first payment of 23,042,593 RMB (equivalent to US $3,369,390). The remaining balance of 4,000,000RMB (equivalent to US $585,651) will be paid in 2 years after signing the contract. On early February, the Company made the second payment of 1,000,000 RMB (equivalent to US$146,412) to decrease the remaining balance to 3,000,000 RMB (equivalent to US$439,239). 3. The final valuation of net assets is expected to be completed as soon as possible, but no later than one year from the acquisition date. Certain net assets, assumed liabilities and intangible assets are still being finalized. The following table summarizes the preliminary allocation of the purchase price to the fair values of the assets at the date of acquisition: Allocation of purchase price: Current assets $2,305,108 Property, plant and equipment 4,637,562 Intangible assets 1,909,020 Fair value of assets $8,851,690 Less: Fair value of liabilities 4,896,649 Net assets acquired $3,955,041 4. The Pro-Forma Income Statements with acquisition of PYC The following un-audited pro forma consolidated financial information for the nine months period ended January 31, 2010 and January 31, 2009, as presented below, reflects the results of operations of the Company assuming the PYC acquisition occurred on May 1, 2009. These pro forma results have been prepared for information purposes only and do not purport to be indicative of what operating results would have been had the acquisition actually taken place on May 1, 2009, and may not be indicative of future operating results. Historical Historical Information of the Pro forma Statement Information of the Acquired Entity of Income for the Company for the nine (PYC) for the nine nine month period month period ended month period ended ended January 31, January 31, 2010 January 31, 2010 2010 Sales $67,936,859 $9,172,149 $77,109,008 Cost of sales (38,398,307) (2,987,353) (41,385,660) Gross profit 29,538,552 6,184,796 35,723,348 Total operating expenses (7,381,260) (776,831) (8,158,091) Income from operations 22,157,292 5,407,965 27,565,257 Other income (expense) 602,594 (59,054) 543,540 Income from continued operations before tax provision and non- controlling interest 22,759,886 5,348,911 28,108,797 Income tax (1,864,803) (1,226,601) (3,091,404) Income from continued operations before non-controlling interest 20,895,083 4,122,310 25,017,393 Non-controlling Interest (5,375,850) - (5,375,850) Net income $15,519,233 $4,122,310 $19,641,543 14 Historical Information of the Historical Information Pro forma Statement Company for the of the Acquired Entity of Income for the nine month period (PYC) for the nine nine month period ended January 31, month period ended ended January 31, 2009 January 31, 2009 2009 Sales $30,900,400 $3,185,078 $34,085,478 Cost of sales (13,787,078) (1,666,673) (15,453,751) Gross profit 17,113,322 1,518,405 18,631,727 Total operating expenses (3,710,313) (1,217,265) (4,927,578) Income from operations 13,403,009 301,140 13,704,149 Other income (expense) (437,243) (7,073) (444,316) Income from continued operations before tax provision and non- controlling interest 12,965,766 294,067 13,259,833 Income tax (833,039) (6,410) (839,449) Income from continued operations before non-controlling interest 12,132,727 287,657 12,420,384 Non-controlling interest (5,192,309) - (5,192,309) Net income from continued operation 6,940,418 287,657 7,228,075 Net income from discontinued operation (237,741) - (237,741) Net income $6,702,677 $287,657 $6,990,334 TNIs acquisition of ZoneLins coking was made during the third quarter ended January 31, 2010 as follows: 1. Through L&L Yunnan Tianneng Industry Co. Ltd. (TNI), a 98% controlled subsidiary in China, L&L acquired 100% of ZoneLin coking (ZoneLin). The purchase agreement was signed on February 3, 2010, with the effective acquisition date of November 1, 2009. ZoneLin is a profitable operating coking facility, which produces 150,000 tons of coke annually. It is expected the agreement would generate approximately $28 Million USD revenue per year, using $187 per ton coal price as a basis. 2. The purchase price of the acquisition contract is 13,675,000 RMB (equivalent to US$2,000,000) with the first payment of 6,837,500 RMB (equivalent to US $1,000,000) has been paid. The remaining balance of 6,837,500 RMB (equivalent to US $1,000,000) will be paid in 2 years after signing the contract. 3. The final valuation of net assets is expected to be completed as soon as possible, but no later than one year from the acquisition date. Certain net assets, assumed liabilities and intangible assets are still being finalized. The following table summarizes the preliminary allocation of the purchase price to the fair values of the assets at the date of acquisition: Allocation of purchase price: Current assets $3,170,432 Property, plant and equipment 2,892,758 Intangible assets 662,472 Fair value of assets $6,725,662 Less: Fair value of liabilities 4,725,662 Net assets acquired $1,960,000 Noncontrolling interest $40,000 4. The Pro-Forma Income Statements with acquisition of ZoneLin The following un-audited pro forma consolidated financial information for the nine months period ended January 31, 2010 and January 31, 2009, as presented below, reflects the results of operations of the Company assuming the ZoneLin acquisition occurred on May 1, 2009. These pro forma results have been prepared for information purposes only and do not purport to be indicative of what operating results would have been had the acquisition actually taken place on May 1, 2009, and may not be indicative of future operating results. 15 Historical Historical Information Pro forma Statement Information of the of the Acquired Entity of Income for the Company for the nine (ZoneLin) for the nine nine month period month period ended month period ended ended January 31, January 31, 2010 January 31, 2010 2010 Sales $68,433,949 $10,318,854 $78,752,803 Cost of sales (34,496,948) (9,060,039) (43,556,987) Gross profit 33,937,001 1,258,815 35,195,816 Total operating expenses (7,470,786) (415,587) (7,886,373) Income from operations 26,466,215 843,228 27,309,443 Other income (expense) 603,706 (69,408) 534,298 Income from continued operations before tax provision and non- controlling interest 27,069,921 773,820 27,843,741 Income tax (3,061,586) (74,181) (3,135,767) Income from continued operations before non-controlling interest 24,008,335 699,639 24,707,974 Non-controlling Interest (5,375,850) - (5,375,850) Net income $18,632,485 $699,639 $19,332,124 Historical Information of the Historical Acquired Entity Pro forma Statement Information of the (ZoneLin) for the of Income for the Company for the nine nine month period nine month period month period ended ended January 31, ended January 31, January 31, 2009 2009 2009 Sales $30,900,400 $7,189,898 $38,090,298 Cost of sales (13,787,078) (6,150,842) (19,937,920) Gross profit 17,113,322 1,039,056 18,152,378 Total operating expenses (3,710,313) (617,130) (4,327,443) Income from operations 13,403,009 421,926 13,824,935 Other income (expense) (437,243) (106,259) (543,502) Income from continued operations before tax provision and non- controlling interest 12,965,766 315,667 13,281,433 Income tax (833,039) (78,917) (911,956) Income from continued operations before non-controlling interest 12,132,727 236,750 12,369,477 Non-controlling interest (5,192,309) - (5,192,309) Net income from continued operation 6,940,418 236,750 7,177,168 Net income from discontinued operation (237,741) - (237,741) Net income $6,702,677 $236,750 $6,939,427 TNIs acquisition of HongXings coal washing was made during the third quarter ended January 31, 2010, as follows: 1. L&L through TNI, a 98% controlled subsidiary in China, acquired 100% of HongXing coal washing (HongXing). The purchase agreement was signed on January 6, 2010, with the effective acquisition date of November 30, 2009. Hong Xing has a 150,000 ton annual coal washing capacity. 2. On January 6, 2010, the entire acquisition price of 6,828,500 RMB (equivalent to US $1,000,000) was contributed by L&L to TNI to execute the agreement. 3. The final valuation of the net assets is expected to be completed as soon as possible, but no later than one year from the acquisition date. The following table summarizes the preliminary allocation of the purchase price to the fair values of the assets at the date of acquisition: 16 Allocation of purchase price: Amount Current assets $186,017 Property, plant and equipment 1,098,381 Intangible assets 169,946 Fair value of assets $1,454,344 Less: Fair value of liabilities 454,344 Net assets acquired $980,000 Noncontrolling interest $20,000 4. The Pro-Forma Income Statements with acquisition of HongXing The following un-audited pro forma consolidated financial information for the nine months period ended January 31, 2010 and January 31, 2009, as presented below, reflects the results of operations of the Company assuming the HongXing acquisition occurred on May 1, 2009. These pro forma results have been prepared for information purposes only and do not purport to be indicative of what operating results would have been had the acquisition actually taken place on May 1, 2009, and may not be indicative of future operating results. Pro forma Historical Historical Information Statement of Information of the of the Acquired Entity Income for the Company for the nine (HongXing) for the nine nine month period month period ended month period ended ended January 31, January 31, 2010 January 31, 2010 2010 Sales $71,933,986 $4,697,031 $76,631,017 Cost of sales (37,542,152) (4,184,820) (41,726,972) Gross profit 34,391,834 512,211 34,904,045 Total operating expenses (7,541,454) (225,813) (7,767,267) Income from operations 26,850,380 286,398 27,136,778 Other income (expense) 547,988 - 547,988 Income from continued operations before tax provision and non- controlling interest 27,398,368 286,398 27,684,766 Income tax (3,078,008) (13,396) (3,091,404) Income from continued operations before non-controlling interest 24,320,360 273,002 24,593,362 Non-controlling Interest (5,375,850) - (5,375,850) Net income $18,944,510 $273,002 $19,217,512 Pro forma Historical Historical Information Statement of Information of the of the Acquired Entity Income for the Company for the nine (HongXing) for the nine nine month period month period ended month period ended ended January 31, January 31, 2009 January 31, 2009 2009 Sales $30,900,400 $276,190 $31,176,590 Cost of sales (13,787,078) (228,525) (14,015,603) Gross profit 17,113,322 47,665 17,160,987 Total operating expenses (3,710,313) (60,194) (3,770,507) Income from operations 13,403,009 (12,529) 13,390,480 Other income (expense) (437,243) - (437,243) Income from continued operations before tax provision and non- controlling interest 12,965,766 (12,529) 12,953,237 Income tax (833,039) (461) (833,500) Income from continued operations before non-controlling interest 12,132,727 (12,990) 12,119,737 Non-controlling interest (5,192,309) - (5,192,309) Net income from continued operation 6,940,418 (12,990) 6,927,428 Net income from discontinued operation (237,741) - (237,741) Net income $6,702,677 ($12,990) $6,689,687 17 NOTE 4. NONCONTROLLING INTEREST As described in Note 1, to the unaudited condensed consolidated financial statements, the Company has the majority controlling interest of HSC, L&L Coal Partners (2 coal mining operations) and TNI. The Company applied the provisions of FASB ASC 810, Consolidation , which were amended on January 1, 2009 by ASC 810-10-65 and FASB ASC 810-10-45-16. As required by FASB ASC 810, the Companys non controlling ownership interest in consolidated subsidiaries is presented in the consolidated balance sheet within stockholders equity as a separate component from the Companys equity. In addition, the condensed consolidated statement of income and comprehensive income includes earnings attributable to both the Company and the non controlling interests holders. During the fiscal year 2010, the Company increased its ownership interest in HSC to 93% and also increased its interest in L&L Coal Partners to 80%. The equity related to non controlling interest as of January 31, 2010 represent 7% third-party interest in HSC and 20% third party interest in L&L Coal Partners and 2% third party interests in TNI. Included below is a schedule of changes in ownerships interest for the nine month period ended January 31, 2010: Nine months period ended January 31, 2010 2009 Net income attributable to the Company $19,199,035 $6,702,677 Transfers to Non controlling interest: - Decrease in the Companys paid-in capital for the (463,155) - purchase of additional interest in HSC Decrease in the Companys paid-in capital for the (7,217,473) increase of additional interest in LLC Net transfers to Non controlling interests (7,680,628) - Changes from net income attributable to the Company and transfers to Non controlling interest NOTE 5. CASH AND CASH EQUIVALENTS The cash and cash equivalents balances as of January 31, 2010 and April 30, 2009 consist of: Item January 31, 2010 April 30, 2009 Cash on hand $8,276,344 $4,458,879 Cash in banks 6,927,977 639,832 Total $15,204,321 $5,098,711 The reason for the large sum of cash on hand is due to a large number of transactions in the PRC taking place in currency. NOTE 6. ACCOUNTS RECEIVABLE The account receivable balances amounted to $18,863,097 and $16,906,010 as of January 31, 2010 and April 30, 2009, respectively. No allowance for doubtful accounts or sales returns deemed necessary. NOTE 7. PREPAID EXPENSES AND OTHER CURRENT ASSETS Prepaid expenses and other current assets represent mainly cash advances paid to suppliers by the KMC, HSC and TNI, and deposits for equipment, based on the general industry practice. As the suppliers continue to provide goods and 18 services to the Company, the balance are expected to be realized in a year. The balances amounted to $8,882,608 and $3,611,371 as of January 31, 2010 and April 30, 2009, respectively. NOTE 8. OTHER RECEIVABLES Other receivables consist of the following at January 31, 2010 and April 30, 2009: Item January 31, 2010 April 30, 2009 Receivable- KMC right sale $- $954,373 Other Receivables (1) 634,426 8,406,508 Total $634,426 $9,360,881 (1) The small other receivables balance at January 31, 2010 includes all amounts paid to the governmental agencies, which can be realized in a year. NOTE 9. INVENTORIES Inventories are primarily related to coal located at KMC, 2 Mines, HSC and TNI. Inventories consist of the following as of January 31, 2010 and April 30, 2009: Item January 31, 2010 April 30, 2009 Raw Materials $1,865,419 $574,607 Coke 1,058,664 - Coal 3,049,557 949,886 Total Inventories $5,973,640 $1,524,493 NOTE 10. PROPERTY, PLANT, EQUIPMENT AND MINE DEVELOPMENT Property and equipment are stated at cost and consist mainly of coal mining machinery and related hardware needed for coal mining and washing operations. Mineral rights represent the exclusive right, granted by the Chinese government, to operate the 2 Mines and PYC. The rights were acquired in the first quarter of 2008 as a result of the acquisition of the 2 Mines on May 1, 2008 and on November 1, 2009, respectively. The rights were recorded at fair value when acquired. The exclusive mining rights can be renewed with little or no additional cost at the end of 50 years. The Company has elected to use the straight line method of amortization to amortize its mineral rights. The amortization period ranges between 20 and 50 years, resulting in amortization expenses of approximately $50,000 per year for the 2 Mines and $62,500 for PYC, respectively. Mine development costs are recorded at cost as incurred. The Companys coal reserves are controlled through mining rights purchased from the Chinese government for a 50 year period. Depletion of reserves and amortization of mine development costs is computed using the straight line method. The balances of the account consist of the following as of January 31, 2010 and April 30, 2009: Item January 31, 2010 April 30, 2009 Land and coal interests (1) and (2) $27,552,332 $5,652,125 Building and improvements 4,826,146 $293,524 Machinery and equipment (3) 14,042,121 6,256,941 RuiLi Project (property, at cost) - 400,687 Sub-total 46,420,599 12,603,277 Less: accumulated depreciation and amortization (2,609,851) (1,492,010) $43,810,748 $11,111,267 19 (1) Included in land and coal interests is capitalized development expenses relating to expanding the DaPuAn and SuTsong mines to increase annual mining capacities form 150,000 and 90,000 tons to 300,000 and 150,000 tons, respectively. Capitalized mine development expense related to mine expansions totaled approximately $20.2 million and $2.1 million, as of January 31, 2010 and April 30, 2009. Also included in land and coal interests is a recently completed coal washing facility of the DaPuAn Mine which will increase annual coal washing capacity by approximately 290,000 tons. The Company is currently waiting on final governmental approval of this project prior to putting it into production. When placed into production, development costs could be reclassified to buildings, machinery or equipment. (2) Included in land and coal interests are costs of $1.27 million and $1.27million at January 31, 2010 and April 30, 2009, respectively. These costs consist of $0.8 million and $0.8 million at January 31, 2010 and April 30, 2009, respectively, related to the Tian-Ri coal mine and $0.47 million and $0.47 million, at January 31, 2010 and April 30, 2009, respectively, related to the Laos coal mine. The Tian-Ri coal mine has received initial governmental approval and currently has an outside civil engineering firm performing excavation and exploration to verify its underground coal reserves and constructing mountain roads to access the mine sites. The Laos coal mine is currently having a preliminary engineering survey of the coal reserves performed as well as a consulting study on the coal mine site. (3) Machinery related to mining and excavating equipment, includes railroad, steel cable, bucket cars, pulleys, motors survey equipment, air compressor units used in shafts, tunnels for the mines mining operations and safety improvement. The related depreciation expense was $1,117,841, and $1,104,314 for the period ended January 31, 2010, and for same period of 2009 respectively. NOTE 11. INTANGIBLE ASSETS The Company has allocated to intangible assets of $2,126,800 of the price paid for various acquisitions made during the first nine months of 2010. An amortizable asset of $1,781,508 was set up for customer relationships. Customer relationship assets are being amortized over a period of 5 to 7 years. Amortization expense for the first nine months of 2010 was approximately $65,500. As of January 31, 2010, amortizable intangible assets net of accumulated amortization was $1,716,008. Annual amortization expense will be approximately $250,000 for the next five years . In addition, as a result of the same acquisitions, unamortized intangible assets (trade names) of approximately $345,000 were recorded during the first nine months of 2010. In the future unamortized assets will be reviewed for impairment on a regular basis. NOTE 12. ASSET RETIREMENT COST AND OBLIGATION The Company accounts for asset retirement obligations in accordance with Accounting for Asset Retirement Obligations. The Company reviews the asset retirement obligation at least annually and makes necessary adjustments for permitted changes as granted by state authorities and for revisions of estimates of the amount and timing of costs. For ongoing operations, adjustments to the liability result in an adjustment to the corresponding asset. Asset Retirement Cost at January 31, 2010 was $9,243,045 less accumulated amortization of $874,084 for a net asset retirement cost of $8,368,961. Amortization expense for asset retirement cost for the periods ended January 31, 2010 and April 30, 2009 was approximately $112,006 and $149,340 respectively. Asset Retirement Obligation at January 31, 2010 was $8,406,296. NOTE 13. ACCRUALS AND OTHER LIABILITIES Accruals and other liabilities consist of the following as of January 31, 2010 and April 30, 2009: 20 Item January 31, 2010 April 30, 2009 Other Payable - $901,542 Salaries & Welfare Payable 613,001 22,701 Other Short Term Liabilities (1) 143,473 29,152 Total $756,474 $953,395 (1) Other short-term liabilities included employees social insurance and prepaid rental deposit. NOTE 14. SEGMENT INFORMATION The Company reports its operations primarily through the following reportable operating segments: coal mining revenue, coal wholesaling, coking revenue and coal washing revenue. The Companys chief operating decision maker uses operating income as the primary measure of segment profit and loss. Operating segment results for the three and nine months ended January 31, 2010 and 2009 were as follows: Three Months Ended January 31, Nine Months Ended January 31, 2010 2009 2010 2009 Coal mining revenue $17,686,052 $6,844,487 $36,944,180 $20,516,191 Coal wholesale revenue 3,775,158 3,144,983 11,847,306 10,384,209 Coking revenue 8,370,049 - 8,719,537 - Coal washing revenue 8,125,004 - 17,672,966 - Total Revenue 37,956,263 9,989,470 75,183,989 30,900,400 Coal mining operating income 12,728,854 4,231,903 26,445,328 13,888,841 Coal wholesale operating income 538,139 192,376 1,468,503 619,976 Coking operating income 776,129 - 826,814 - Coal washing operating income 674,585 - 1,740,133 - Total operating income 14,717,707 4,424,279 30,480,778 14,508,817 Parent company operating income (1,655,592) (265,245) (3,362,477) (1,105,808) Income from operations $13,062,115 $4,159,034 $27,118,301 $13,403,009 NOTE 15. BANK LOANS As of January 31, 2010, the Company had a short term loan with a balance of $1,742,313 from a bank in China. This loan has matured and the bank has extended the note on a month to month basis. The interest rate was approximately 11.8% -13.32% per annum. The bank loan is secured by machinery and equipment . NOTE 16. LONG-TERM PAYABLE During the third quarter, as part of the acquisitions of TNI and PYC, the Company assumed two loan agreements with banks in China. The first loan with TNI was for RMB 14,300,000 or approximately $1,951,000. This loan carried an interest rate of 5.4% per annum and matures on December 23, 2011. The second loan with PYC was for RMB 15,000,000 or approximately $2,196,000. The loan carries an interest rate of 9.7% per annum and matures on February 26, 2011. Both loans are unsecured. The long term payables are due to the sellers of acquired business of PYC, TNI and HSC, in the amount of $3,392,235. 21 NOTE 17. INCOME AND SALES TAXES The Companys main operations are located in China. The Company is subject to income taxes primarily in two taxing jurisdictions, China, and the United States of America (U.S.). The income of the Company is mainly generated via its 2 Mines , KMC, HSC, and TNI which are foreign entities located in China. The Company incurs tax liability for the coal operations including coal profit tax charged at 25% of coal profit and various surcharges. As the 2 Mines (DaPuAn Mine and SuTsong Mine) in a heavily regulated resource business in China, and HongXing and ZoneLin are in a form of proprietorship (are not incorporated as a corporation), thus they are subject a special tax rate equal to a 5% of total revenue proceeds as of the period ended January 31, 2010, subject to provisional adjustments when the coal sale changes. As no cash or funds were repatriated from China to the U.S., the Companys income was not subject to the U.S. federal taxation for both the current and prior period ended on January 31, 2010, and 2009, under subpart F, income from controlled foreign company, of the U.S. Internal Revenue Code. The Company recognizes deferred income taxes for the differences between financial accounting and tax bases of assets and liabilities. For the nine month period ended on January 31, 2010 and 2009, there were no material temporary book/tax differences or differences between financial accounting and tax bases of assets and liabilities. The Companys tax liability for the period ended January 31,2010 was $7,802,895, compared to the tax liability for the prior year ended on April 30, 2009 which was $6,014,922. These tax payables to Chinese local governments can be postponed temporarily as L&L, a U.S. company, is expanding the Sino-American joint-venture to bring in U.S. management skills to increase coal production and safety standards, beneficial to the Chinese local communities. According to Chinese law, a new joint venture may enjoy special Chinese tax rebates from the government, thus there is a high probability that the 2 Mines, KMC and HSC local tax liability payments may be delayed or mitigated. The following is a reconciliation of the provision for income taxes at the U.S. federal income tax rate to the income taxes reflected in the Statement of Income and Comprehensive Income: January 31, 2010 January 31, 2009 Tax expense (credit) at statutory rate  US federal 34% 34% US state tax expense net of federal tax - - Changes in valuation allowance (34%) (34%) Foreign income tax benefit  PRC (KMC, HSC, TNI*) 25% 25% Foreign tax expense at actual rate (KMC) 25% 25% Foreign income tax benefit  PRC (LLC, HongXing, 5% 5% ZoneLin) Foreign Tax expense at actual rate (LLC) 5% 5% * TNI has no sales at its corporate level, however all sales are generated by two subsidiaries (HongXing washing and ZoneLin coking) as of January 31, 2010. United States of America As of January 31, 2010, the Company in the United States had approximately $4,068,033 in net operating loss carry forwards available to offset future taxable income. Federal net operating losses can generally be carried forward 20 years. The deferred tax assets at January 31, 2010 consist mainly of net operating loss carry forwards. Due to the uncertainty of the realization of the related deferred tax assets of $1,383,131, a reserve equal to the amount of deferred income taxes has been established at January 31, 2010. The Company has provided 100% valuation allowance to the deferred tax assets as of January 31, 2010. Peoples Republic of China (PRC) Pursuant to the PRC Income Tax Laws, the Company's subsidiaries are generally subject to Enterprise Income Taxes ("EIT") at a statutory rate of 25% for KMC and HSC entities. The statutory rate of 5% for LLC and TNI entities since they are owned in the form of partnerships. 22 The following table sets forth the significant components of the provision for income taxes for operation in PRC as of January 31, 2010 and 2009. January 31, 2010 January 31, 2009 Net taxable income for KMC 6,394,005 640,570 Income tax @25% 1,598,501 160,143 Net taxable income for LLC 21,556,109 13,457,944 Income tax @5% 1,077,805 672,897 Net taxable income for HSC 1,709,503 - Income tax @25% 249,007 - Net taxable income for TNI 864,290 - Income tax @5% 43,215 - NOTE 18. RELATED PARTY TRANSACTIONS (see Note 19 for Related Party Notes Receivables) Item January 31, 2010 April 30, 2009 Due to officer $ - $ (910,791) Due from related parties (1) $ - $ 5,983,636 $ - $ 5,072,845 (1) The due from related party are cash advances made to an individual, manager of KMC subsidiary, for development of Tian-Ri Coal Mine. The advances will be reclassified as project costs as assets when supporting documents are received. The loan to the non-controlling interest shareholders of the 2 Mines which was $0 and $4,300,000 as of January 31, 2010 and April 30, 2009, respectively. NOTE 19. RELATED PARTY NOTES RECEIVABLES The Company has loaned money to various companies and individuals who have (1) non controlling interests in various mines the company has purchased, (2) the purchaser of discontinued operations or (3) the operators of various exploration efforts the Company in which the Company is participating (Tian-Ri Coal Mine). All of the original notes were denominated in RMB and translated into dollars using a rate of RMB 6.83 to USD, except for the note from Lieurkong Machinery which was denominated in USD. These notes receivable carry interest at the annual rate of 6% payable after October 31, 2009. The interest is compound annually. The first interest payment is due on November 1, 2010. As of January 31, 2010, the Company has recorded accrued interest of approximately $114,000 which is included in Other Receivables. The notes are secured by security interest in the equipment, fixtures, inventory and accounts receivable of the business and personal property of the various mines or businesses indicated. Because the borrowers under the notes are operators of mines and other businesses in which the Company has an interest, the Company believes the borrowers meet the requirements to be considered a related party. RMB Borrower Amount USD Interest Maturity Collateral Ming Ke Coal 1,710,004 $250,367 6% compounded annually May 1, 2015 Dapuan Coal Mine Yang Zai Xiong 3,110,666 455,442 6% compounded annually May 1, 2015 Dapuan Coal Mine Zhang Dong Wu 1,745,736 255,598 6% compounded annually May 1, 2015 Dapuan Coal Mine Shi Zhong Coking Ltd 500,000 73,206 6% compounded annually May 1, 2015 Dapuan Coal Mine Yong Lao Chung 1,000,259 146,451 6% compounded annually May 1, 2015 Dapuan Coal Mine Lieurkong Machinery 888,724 6% compounded annually May 1, 2015 Assets of LNL Yong Lao Zhong 2,451,116 358,875 6% compounded annually May 1, 2015 TNI Tian Ri Coal Mine 10,000,000 1,464,129 6% compounded annually May 1, 2015 Mining equipment & fixtures Yang Lao Shu 2,892,866 423,553 6% compounded annually May 1, 2015 SuTsong Coal Mine Chen Jin Chang 13,114,506 1,920,132 6% compounded annually May 1, 2015 SuTsong Coal Mine Gu Hong Wei 1,008,000 147,584 6% compounded annually May 1, 2015 SuTsong Coal Mine Yong Lao Chung 7,320,701 1,071,845 6% compounded annually May 1, 2015 SuTsong Coal Mine Gu Bao Liang 1,000,000 146,413 6% compounded annually May 1, 2015 SuTsong Coal Mine $7,602,319 23 NOTE 20. STOCKHOLDERS EQUITY The Company authorized 2,500,000, no par value, preferred stock. Currently, there is no preferred stock issued or outstanding. On January 23, 2009, the Company purchased 400,000 common stock shares from a major shareholder for a total of $1.00. As the shareholder wished to donate shares to the Company, thus $1.00 is a symbolic value used for the donation. The 400,000 shares have been recorded as Treasury Stock in the accompanying financial statements since January 31, 2009. It is the Companys practice to issue common stock for service. The price of the stock is based on the trading price on the date of contract when stock is public traded in capital market. Before the Companys stock is publicly traded in public market, the price is negotiated by both recipients and the Company on mutual consent basis. On January 23, 2009, the Company disposed of its air compressor subsidiary LEK. As a result of the disposal, LEK returned L&L shares to the Company. The Company cancelled 1,708,283 shares of common stock received from LEK during the quarter ended January 31, 2009. On April 10, 2009, an officer (insider) entered into an agreement and donated one million (1,000,000) shares of common stock that he personally owns to a Chung Yung Christian University Development Foundation (CYCUDF) in installment. CYCUDF is a non-profit organization, incorporated in the State of California. As of January 31, 2010, 400,000 shares were transferred to the foundation. The remaining shares are to be transferred within the next 2 years The table below is a summary of the Companys all warrants activities as of January 31, 2010. Weighted Average Units Exercise Price Outstanding at April 30, 2007 3,418,710 $1.62 Issued 0 $0.00 Exercised (638,362) $0.80 Cancelled 0 $0.00 Expired 0 $0.00 Outstanding at April 30, 2008 2,780,348 $1.86 Issued 909,000 $2.50 Exercised (92,374) $0.71 Cancelled 0 $0.00 Expired $0.81 Outstanding at April 30, 2009 1,985,249 $2.50 Issued 5,841,163 $2.79 Exercised (2,342,828) $1.37 Cancelled (181,250) $3.00 Expired 0 $0.00 Outstanding at January 31, 2010 $3.30 See Note 23, for warrants (Class D and Class E) issued to executive and director compensations. During the period ended January 31, 2010, certain equity shares and warrants were issued as a part of the Company business operations. Warrants class H, I, J, K, L, B and S are issued to institutional investors. Following is a summary of the status of warrants outstanding at January 31, 2010: 24 Weighted Average Weighted Range of Total Warrants Remaining Life Average Type of Warrants Exercise Prices Outstanding (Years) Exercise Price Officers and Directors (Class D and E) $2.25 - $3.00 1,395,999 2.82 $2.90 Institutional Investors (Class B1, H, I, J, K and L1) $1.00 - $5.62 3,729,821 2.01 $2.56 Placement Agents (Class B2 and L2) $6.11 Total 5,302,334 2.21 $3.30 NOTE 21. EARNINGS PER SHARE The Company only has common shares and warrants issued and outstanding as of January 31, 2010. Under the treasury stock method of Earnings Per Share, the Company computed the diluted earnings per share, as if all issued warrants were converted to common stock, and cash proceeds were used to buy back common stock. The following presents both basic and diluted earnings per share, for the nine months period ended January 31, 2010 and 2009. Three Months Ended Three Months Ended Nine Months Ended Nine Months Ended Item January 31, 2010 January 31, 2009 January 31, 2010 January 31, 2009 Net income $9,558,125 $1,768,441 $19,199,035 $6,702,677 Number of Shares 26,085,648 22,089,898 23,312,703 21,768,966 Per Share - Basic Effect of dilutive shares 1,764,707 398,998 1,764,707 398,998 Number of dilutive shares 27,850,355 22,488,896 25,077,410 22,167,964 Per Share - Diluted NOTE 22. CONCENTRATION OF CREDIT RISK The Company maintains majority of its cash in China, either in Chinese banks or in the Companys Chinese locations as cash on hand (currency). Cash balances in foreign locations are not insured as they are in the U.S. In addition, there are times, when the Companys cash deposited in the United States banks exceeds the US federal government insured limits, subject to potential risks. As of January 31, 2010 and April 30, 2009, the Company had uninsured cash balances of $14,454,266 and $5,036,400, respectively. Financial instruments that are also potentially subject the Company to concentrations of credit risks are primarily trade accounts receivable. The trade accounts receivable are due primarily from clients in China. The Company has not historically experienced material losses due to uncollectible trade accounts receivable. NOTE 23. WARRANTS The Company has no qualified employee stock option plan. The Company issued 2 types of warrants, one for executives (Warrant Class D), and the other for directors (Warrant Class E). Only directors and senior executives are entitled to receive warrants, as compensations for their services. During the nine month period ended January 31, 2010, 2,342,828 warrants were exercised for the issuance of common shares. As of January 31, 2010, total warrants authorized under Class D and Class E were 1,100,000 units and 4,000,000 units, respectively. During the period ended January 31, 2010, total units of warrants (Class D) issued and warrants (Class E) issued were 192,000 units and 1,203,999 units, respectively. Warrants are issued quarterly to Board of Directors and officers. Information relating to warrants outstanding and exercisable at January 31, 2010 summarized by exercise price is as follows: 25 Range of Number of Weighted Average Weighted Number Weighted Exercise Outstanding at Remaining Average Exercisable at Average Price January 31, 2010 (units) Contractual Life Exercise Price January 31, 2010 (units) Exercise Price $2.25 - Class D Class E Class D Class E $3.00 192,000 1,203,999 2.82 Years $2.90 192,000 1,203,999 $2.90 During the current period ended January 31, 2010, the Company did not use its equity instruments to acquire goods or services, other than for directors services and to reward senior executives. The following table summarizes two types of warrants (Class D and Class E) and exercise prices available to the existing and prior executives and board members as of January 31, 2010. Starting from April 1, 2009, monthly warrant issuances to executives and board members will be 4,000 units, changing from 2,000 units per month. The warrants issued will expire after five years, can be extended. Number of Number of Total warrants Warrants (D) Warrants (E) issued issued and issued and Warrants outstanding outstanding convertible price 192,000 Executives - $2.25 Directors - 1,203,999 $3.00 Total units issued 192,000 1,203,999 1,395,999 NOTE 24. COMMITMENTS AND CONTINGENCIES a) Operating Leases The Company leases its Seattle office non-cancelable leases, expiring in September of 2010. The non-cancelable operating lease agreements require that the Company pays certain operating expenses, including management fees to the leased premises. Rental expenses for the period ended January 31, 2010 and 2009 were $17,912 and $19,476, respectively. The future minimum lease payments required under the operating leases is approximately $48,000. b) Commitments As the Company has issued 400,000 of its equity shares (valued at $4.00 per share) to the 2 Mines (DaPuAn Mine and SuTsong Mine, called L&L Coal Partners) on August 20, 2008, the Company is to inject approximately $6 million in cash, to in approximately 12 months to satisfy its contribution, under the purchase terms with the 2 Mines. As of January 31, 2010, the Company has injected approximately $0.38 million to HSC. The Company should inject a second payment of approximately $3.5 million to HSC in next two years. Under the purchase agreement, L&L is to inject approximately $0.59 million to PYC in cash or common stock, and L&L is also to inject approximately $4 million cash to TNI to satisfy the its contribution. The PRC adopted extensive environmental laws and regulations that affect the operations of the coal mining industry. The outcome of environmental liabilities under proposed or future environmental legislation cannot be reasonably estimated at present, and could be material. Under existing legislation, however, Company management believes that there are no probable liabilities that will have a material adverse effect on the financial position of the company. The Companys operations in the PRC are subject to specific considerations and significant risks not typically associated with companies in North America. These include risks associated with, among others, the political, economic and legal environments and foreign currency exchange. The Companys results may be adversely affected by changes in the governmental policies with respect to laws and regulations, anti-inflationary measures, currency conversions and remittance abroad, and rates and methods of taxation, among other things. The majority of the Company sales, purchases and expense transactions are denominated in RMB and most of the Companys assets and liabilities are also denominated in RMB. The RMB is not freely convertible into foreign 26 currencies under the current law. In China, foreign exchange transactions are required by law to be transacted only by authorized financial institutions. Remittances in currencies other than RMB may require certain supporting documentation in order to affect the remittance. Bratek v. L&L Financial Holdings, et al. On or about November 13, 2009, Ronald F. Bratek (an individual) filed a Complaint in the Superior Court of New Jersey, Mercer County, against the Company (under its former name L&L Financial Holdings, Inc.) and Dickson V. Lee. The Complaint alleges claims for frauds and declaratory judgment in relation to Brateks past purchase of securities and warrants. The Company believes the implication of this proceeding is not material, and disputes all of Brateks claims pertaining to his alleged claims regarding the exercise of his warrant within a specified time period, and will assert appropriate counterclaims. NOTE 25. MAJOR CUSTOMERS AND MAJOR VENDORS For the period ended January 31, 2010, we had one major customer who purchased over 10% of the Companys total sales. This customer collectively accounted for approximately 19% (approximately $7 million USD) of our total sales and approximately 48% (approximately $8.8 million USD) of accountant receivables. In addition, there are two major suppliers each provided over 10% of our total purchases. These suppliers collectively supplied approximately 63% (approximately $6 million USD) of the Companys purchases and 32% (approximately $0.4 million USD) of total accounts payable. For the period ended January 31, 2009, we had three major customers who purchased over 10% of the Companys total sales. This customer collectively accounted for approximately 89% (approximately $7 million USD) of our total sales and approximately 64% (approximately $9 million USD) of accountant receivables. In addition, there is 1 major supplier who provided over 10% of our total purchases. This supplier collectively supplied approximately 78% (approximately $1.9 million USD) of the Companys purchases and 32% (approximately $0.6 million USD) of total accounts payable. NOTE 26. SUBSEQUENT EVENTS The Company has evaluated events subsequent to January 31, 2010, to assess the need for potential recognition or disclosure in this Report. Such events were evaluated through March 17, 2010, the date these financial statements were issued. Based upon this evaluation, it was determined that no subsequent events occurred that require recognition in the financial statements and that the following items represent subsequent events that merit disclosure herein: On February 18, 2010, the Company started trading on NASDAQ under the symbol LLEN. 27 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This report contains forward-looking statements. All forward-looking statements are inherently uncertain as they are based on current expectations and assumptions concerning future events or future performance of the Company. Readers are cautioned not to place undue reliance on these forward-looking statements, which are only predictions and speak only as of the date hereof. Forward-looking statements usually contain the words estimate, anticipate, believe, expect, or similar expressions, and are subject to numerous known and unknown risks and uncertainties. In evaluating such statements, prospective investors should carefully review various risks and uncertainties identified in this Report, including the matters set forth under the captions Risk Factors and in the Companys other filings with the U.S. Securities and Exchange Commission (SEC). These risks and uncertainties could cause the Companys actual results to differ materially from those indicated in the forward-looking statements. The Company undertakes no obligation to update or publicly announce revisions to any forward-looking statements to reflect future events or developments. Although forward-looking statements in this Quarterly Report on Form 10-Q reflect the good faith judgment of our management, such statements can only be based on facts and factors currently known by us. Consequently, forward-looking statements are inherently subject to risks and uncertainties, and actual results and outcomes may differ materially from the results and outcomes discussed in or anticipated by the forward-looking statements. Factors that could cause or contribute to such differences in results and outcomes include, without limitation, those specifically addressed under the heading Risk Factors in Item 1A., as well as those discussed elsewhere in this Quarterly Report. Readers are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this Quarterly Report. We file reports with the SEC. You can read and copy any materials we file with the SEC at the SECs Public Reference Room, 100 F. Street, NE, Washington, D.C. 20549 on official business days during the hours of 10 a.m. to 3 p.m. You can obtain additional information about the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. In addition, the SEC maintains an Internet site (http://www.sec.gov) that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC, including the Company. We undertake no obligation to revise or update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this Quarterly Report. Readers are urged to carefully review and consider the various disclosures made throughout the entirety of this Quarterly Report, which attempt to advise interested parties of the risks and factors that may affect our business, financial condition, results of operations and prospects. When we use the terms "we," "us," "our," "L & L," and "the Company," we mean L & L ENERGY, INC., a Nevada corporation, and its subsidiaries. Plan of Operations The Company is engaged in and currently generates revenue from its coal mining, clean coal washing, coal consolidation, coking and wholesaling businesses in China, the world largest coal consuming nation. Despite China having substantial coal resources, due to a lack of organizational skills of the coal industry among other factors, Chinas mining companies cannot produce enough coal to meet Chinas domestic demand for coal. As the Chinese economy continues with its GDP growth at an estimated 7%-8% in 2009 focusing on domestic consumption, the Company plans to continue leveraging on its fourteen (14) years of in-country experience, U.S. management skills, and U.S. accounting knowledge to become a leading coal energy company not only in Yunnan Province, but also in Guangdong Province. The Company plans to expand its coal business by expanding upon its existing operations, and by acquiring other existing profit making coal companies following Chinas oligopoly policy that is aimed to eliminate small, inefficient coal mines and to favor efficient operations. Despite the Wall Street financial downturn in 2008, the Company was able to continue increasing its operations during the current quarter ended on January 31, 2010. The Company plans to invite qualified U.S. mining executives and strategic partners to join in L&Ls management team and to facilitate its vertical integration in the coal industry. When the Company reaches a certain size, L&L plans to gradually leverage on the vast U.S. coal (energy) resources to diversify its operational risks and to increase revenue. As more fully discussed in our Current Report on Form 8-K filed on December 14, 2009, which is incorporated herein by reference, on December 9, 2009, we executed that certain revised Acquisition and Capital Increase Agreement (Revised Acquisition Agreement) and that certain Cooperative Operation Contract to Establish Yunnan Li Wei Hon Shen Coal Co. Ltd. (Cooperative Agreement), both with Mr. Fuchang Wang, sole owner of Hon Shen Coal Co. Ltd. (HSC) for the Company to increase its ownership interest in HSCs overall business operations to a 93% equity ownership. The original 28 Acquisition Agreement, which we disclosed and discussed in our Current Report on Form 8-K filed on October 29, 2009, as amended in our Current Report on Form 8-K/A filed on November 4, 2009, was executed on October 23, 2009. The effective date of the Revised Acquisition Agreement and the Cooperative Agreement shall also be effective as of October 23, 2009. Per the Revised Acquisition Agreement and the Cooperative Agreement, the total registered capital of HSC shall be increased from RMB 3,600,000 to RMB 30,000,000, and which shall be contributed to by both parties over a period of two years after the governments approval of the increase in HSCs registered capital and the conversion of HSC into a Sino-foreign cooperation company (SFCC). L&L shall own a 93% equity ownership interest of the SFCC by its purchase of RMB 26,400,000 of the SFCCs registered capital to be delivered in two payments: (1) RMB 6,000,000 (approximately $870,000 USD) in cash within three (3) months of the governments approval of the acquisition and conversion of HSC into a Sino-foreign cooperation company (see related discussion below), and (2) RMB 20,400,000 (approximately $2,990,000) in cash to be paid within two (2) years of the governments approval of the acquisition and conversion. Mr. Wang shall own the remaining 7% equity ownership interest in the SFCC based on his ownership of the remaining RMB 3,600,000 in SFCCs registered capital, in the form of the HSCs existing coal washing and coking facilities. Through KMC, L&L acquired 100% equity of PYC on January 18, 2010 with an effective acquisition date of November 1, 2009 by $3,955,041. L&L newly formed TNI in Yunnan province, China, and owns 98% of controlling interest. Through TNI, L&L acquired 100% equity of ZoneLin Coal Coking Factory in China (ZoneLin) on February 3, 2010 with an effective acquisition date of November 1, 2009; and acquired 100% equity of SeZone County Hong Xing Coal Washing Factory (Hong Xing) on January 1, 2010 with an effective acquisition date of November 30, 2009. Results of Operations Comparison of Three Months Ended January 31, 2010 and Three Months Ended January 31, 2009 Revenue Coal Mining Segment Tons sold and the associated revenue for the three month periods as follows: Three Months Ended January 31, Increase (Decrease) 2010 2009 $/ton % Coal mining revenue $17,686,052 $6,844,487 $10,841,565 158.40% Tons sold 159,752 68,087 91,665 134.63% Average price per ton sold 10.18 10.13% Coal mining cost of good sold 4,262,219 1,446,762 2,815,457 194.60% Tons sold 159,752 68,087 91,665 134.63% Average coal mining cost of goods sold per ton 5.43 25.56% Coal mining salaries and wages expense 190,158 713,289 (523,131) -73.34% Tons sold 159,752 68,087 91,665 134.63% Average coal mining salaries and wages expense per (9.29) -88.64% ton Coal mining selling, general and administrative 467,680 452,533 15,147 3.35% expense Tons sold 159,752 68,087 91,665 134.63% Average coal mining selling, general and (3.72) -55.95% administrative expense per ton Coal mining operating income $12,765,995 $4,231,903 $8,534,092 201.66% Tons sold 159,752 68,087 91,665 134.63% Average coal mining operating income per ton 17.76 28.57% Total coal mining revenue increased 158.40 % during the three months ended January 31, 2010 as compared to the same three month period in 2009 primarily as a result of 159,752 tons sold during the three months ended January 31, 2010. 29 compared to 68,087 tons during the three months ended January 31, 2009. The cost per ton sold increased to $110.71 due primarily to an $10.18 per ton increase in purchased coal, which is an increase of 10.13% from the prior period. Total coal mining cost of good sold increased as sales increased, and generated more direct labors and overhead expenses. Total coal mining salaries and wages decreased as certain reclassifications were made from personnel cost to cost of goods. Total coal mining selling, general and administrative expense increased due to the increase of transportation cost, entertainment, auto repair and maintenance, gas and other selling related expenses. Total coal mining operating income increased based upon the above factors. Wholesale Coal Segment Tons sold and the associated revenue for the three month periods as follows: Three Months Ended January 31, Increase (Decrease) 2010 2009 $/ton % Wholesale coal revenue $3,775,158 $3,144,983 $630,175 20.04% Tons sold 27,904 24,392 3,512 14.40% Average price per ton sold 6.36 4.93% Wholesale coal cost of good sold 3,150,008 2,874,374 275,634 9.59% Tons sold 27,904 24,392 3,512 14.40% Average wholesale coal cost of goods sold per ton (4.95) -4.20% Wholesale coal salaries and wage expense 17,233 20,099 (2,866) -14.26% Tons sold 27,904 24,392 3,512 14.40% Average wholesale coal salaries and wage expense per ton (0.21) -25.05% Wholesale coal selling, general and administrative expense 69,778 58,134 11,644 20.03% Tons sold 27,904 24,392 3,512 14.40% Average wholesale coal selling, general and administrative expense 0.12 4.92% per ton Wholesale coal operating income $538,139 $192,376 $345,763 179.73% Tons sold 27,904 24,392 3,512 14.40% Average wholesale coal operating income per ton 11.40 144.53% Total wholesale coal revenue increased 20.04% during the three months ended January 31, 2010 as compared to the same three month period in 2009 primarily as a result of 27,904 tons sold during the three months ended January 31, 2010 compared to 24,392 tons during the three months ended January 31, 2009. The cost per ton sold increased to $ 135.29 due primarily to an $6.36 per ton increase in purchased coal, which is an increase of 4.93% from the prior period. Total wholesale coal cost of good sold increased due to increase in sales. Total wholesale coal salaries and wages decreased as there were less employees in the quarter ended January 31, 2010. Total wholesale coal selling, general and administrative expense increased due to increase in sales, and related selling expense, such as transportation, marketing and sales expenses. Total wholesale coal operating income increased based upon the above factors. 30 Coke Segment Tons sold and the associated revenue for the three month periods as follows: Three Months Ended January 31, Increase (Decrease) 2010 2009 $/ton % Coke revenue $8,370,049 N/A $8,370,049 100.00% Tons sold 49,701 N/A 49,701 100.00% Average price per ton sold N/A 168.41 100.00% Coke cost of good sold 7,330,959 N/A 7,330,959 100.00% Tons sold 49,701 N/A 49,701 100.00% Average coke cost of goods sold per ton N/A 147.50 100.00% Coke salaries and wage expense 91,768 N/A 91,768 100.00% Tons sold 49,701 N/A 49,701 100.00% Average Coke coal salaries and wage expense per N/A 1.85 100.00% ton Coke selling, general and administrative expense 129,707 N/A 129,707 100.00% Tons sold 49,701 N/A 49,701 100.00% Average Coke selling, general and administrative N/A 2.61 100.00% expense per ton Coke operating income $817,615 N/A $817,615 100.00% Tons sold 49,701 N/A 49,701 100.00% Coke operating income per ton N/A 16.45 100.00% Total coke sales revenue increased 100% during the three months ended January 31, 2010 as compared to the same three month period in 2009 primarily as a result of 49,701 tons sold during the three months ended January 31, 2010 compared to 0 tons during the three months ended January 31, 2009, as L&L acquired coking segment during second quarter of 2010. Total coke cost of good sold increased by 100% as the Company acquired coking operation during second quarter of 2010. Total coke salaries and wages increased by 100% as the Company acquired coking operation during second quarter of 2010. Total coke selling, general and administrative expense increased by 100% as the Company acquired coking operation during second quarter of 2010. Total coke operating income increased based upon the above factors. Coal Washing Segment Tons sold and the associated revenue for the three month periods as follows: Three Months Ended January 31, Increase (Decrease) 2010 2009 $/ton % Coal washing revenue $8,125,004 N/A $8,125,004 100.00% Tons sold 73,186 N/A 73,186 100.00% Average price per ton sold N/A 111.02 100.00% Coal washing cost of good sold 7,164,917 N/A 7,164,917 100.00% Tons sold 73,186 N/A 73,186 100.00% Average coal washing cost of goods sold per ton N/A 13.12 100.00% Coal washing salaries and wage expense 44,208 N/A 44,208 100.00% Tons sold 73,186 N/A 73,186 100.00% 31 Average coal washing salaries and wage expense per N/A 0.60 100.00% ton Coal washing selling, general and administrative 224,416 N/A 224,416 100.00% expense Tons sold 73,186 N/A 73,186 100.00% Average coal washing selling, general and N/A 3.07 100.00% administrative expense per ton Coal washing operating income $691,463 N/A $691,463 100.00% Tons sold 73,186 N/A 73,186 100.00% Average coal washing operating income N/A 9.45 100.00% Total coal wash revenue increased 100% during the three months ended January 31, 2010 as compared to the same three month period in 2009 primarily as a result of 73,186 tons sold during the three months ended January 31, 2010 compared to 0 tons during the three months ended January 31, 2009, as L&L acquired washing segment during first quarter of 2010. Total coal washing cost of good sold increased by 100% as the Company acquired washing operation during first quarter of 2010. Total coal washing salaries and wages increased by 100% as the Company acquired washing operation during first quarter of 2010. Total coal washing selling, general and administrative expense increased by 100% as the Company acquired washing operation during first quarter of 2010. Total coal washing operating income increased based upon the above factors. Comparison of Nine Months Ended January 31, 2010 and Nine Months Ended January 31, 2009 Coal Segment Tons sold and the associated revenue for the nine month periods as follows: Nine Months Ended January 31, Increase (Decrease) 2010 2009 $/ton % Coal Mining revenue $36,944,180 $20,516,191 $16,427,989 80.07% Tons sold 339,320 188,550 150,770 79.96% Average price per ton sold 0.07 0.06% Coal mining cost of good sold 7,347,012 4,322,744 3,024,268 69.96% Tons sold 339,320 188,550 150,770 79.96% Average coal mining cost of goods sold per ton (1.28) -5.58% Coal mining salaries and wages expense 1,376,950 897,719 479,231 53.38% Tons sold 339,320 188,550 150,770 79.96% Average coal mining salaries and wages expense per (0.70) -14.71% ton Coal mining selling, general and administrative 1,737,751 1,403,546 334,205 23.81% expense Tons sold 339,320 188,550 150,770 79.96% Average coal mining selling, general and (2.32) -31.17% administrative expense per ton Coal mining operating income $26,482,467 $13,892,182 $12,590,285 90.63% Tons sold 339,320 188,550 150,770 79.96% Average coal mining operating income per ton 4.37 5.93% 32 Total coal sales revenue increased 80.07% during the three months ended January 31, 2010 as compared to the same three month period in 2009 primarily as a result of 339,320 tons sold during the three months ended January 31, 2010 compared to 188,550 tons during the three months ended January 31, 2009. The cost per ton sold increased to $
